      Case 2:18-cv-13556-SM-KWR Document 196 Filed 08/10/21 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    KHOLKAR VISHVESHWAR GANPAT,                                             CIVIL DOCKET
       Plaintiff

    VERSUS                                                                  NO. 18-13556

    EASTERN PACIFIC SHIPPING, PTE, LTD.,                                    SECTION: “E” (4)
        Defendant


                                      ORDER AND REASONS

        Before the Court is a Motion to Dismiss for Insufficient Service of Process filed by

Defendant Eastern Pacific Shipping, PTE. LTD (“Eastern Pacific”) pursuant to Federal

Rule of Civil Procedure 12(b)(5). 1 Plaintiff Kholkar Vishveshwar Ganpat opposes the

motion.2 Eastern Pacific filed a reply.3

        On May 19, 2021, the Court entered an order requiring Eastern Pacific to file a

supplemental memorandum in support of its motion to dismiss.4 On May 26, 2021, per

the Court’s order, Eastern Pacific filed a supplemental memorandum.5 On May 28, 2021,

Plaintiff filed a supplemental memorandum in response.6

                                            BACKGROUND

        Plaintiff alleges he contracted malaria while working as a crew member aboard the

M/V STARGATE.7 On December 12, 2018, Plaintiff filed the instant suit, bringing claims

against Eastern Pacific under the Jones Act, general maritime law, and contract law.8




1 R. Doc. 187
2 R. Docs. 189.
3 R. Doc. 192
4 R. Doc. 193.
5 R. Doc. 194.
6 R. Doc. 195.
7 R. Doc. 1 at ¶¶ 6, 32
8 R. Doc. 1. Plaintiff alleges Eastern Pacific is his Jones Act employer.


                                                       1
      Case 2:18-cv-13556-SM-KWR Document 196 Filed 08/10/21 Page 2 of 15




Eastern Pacific is a Singapore private limited company and its principal place of business

is in Singapore.9

        This case has involved multiple attempts at service by the Plaintiff, and multiple

attempts by Eastern Pacific to have the case dismissed for insufficient service of process.10

On January 5, 2019, Eastern Pacific filed a Motion to Dismiss, moving to dismiss

Plaintiff’s claims against it pursuant to Federal Rule of Civil Procedure 12(b)(5) for

insufficient service of process. 11 In that same motion, Eastern Pacific further sought

dismissal under Rule 12(b)(2) for lack of personal jurisdiction.12 In his opposition to the

Motion to Dismiss, Plaintiff contended the Court had personal jurisdiction over Eastern

Pacific under Rule 4(k)(2).13 On March 14, 2019, the Court granted the parties leave to

conduct jurisdictional discovery, finding it would “be helpful in resolving Defendant’s

Motion to Dismiss to the extent it is based on Federal Rule of Civil Procedure 12(b)(2).”14

However, in a conference with the Court on April 18, 2019, Eastern Pacific represented

that it “withdrew its objection to personal jurisdiction and will not object to venue in this

Court.” 15 Accordingly, in the Minute Order for that conference, the Court vacated its

March 14, 2019 Order that gave Plaintiff the opportunity to do jurisdictional discovery

with respect to personal jurisdiction.16 The Court also granted Eastern Pacific leave to file

an amended and restated motion to dismiss.17




9 R. Doc. 1 at ¶ 2; R. Doc. 69-4 at ¶ 2.
10 R. Doc. 1.
11 R. Doc. 16 at 1.
12 R. Doc. 16-1 at 1 n.3.
13 R. Doc. 23 at 10 n.22, 16-17.
14 R. Doc. 46 at 5.
15 R. Doc. 68.
16 Id.
17 Id.


                                             2
      Case 2:18-cv-13556-SM-KWR Document 196 Filed 08/10/21 Page 3 of 15




         On April 25, 2019, Eastern Pacific filed its amended and restated Motion to

Dismiss for Insufficient Service of Process under Rule 12(b)(5).18 In accordance with its

representation to the Court, Eastern Pacific did not include an objection to personal

jurisdiction under Rule 12(b)(2). As a result, Eastern Pacific has definitively waived any

objection it might have to personal jurisdiction by virtue of Rule 12(h).19 Further, Eastern

Pacific expressly stated that it “has waived its Fed. R. Civ. P. 12(b)(2) personal jurisdiction

defense.”20

         On April 25, 2019, Plaintiff served upon Eastern Pacific a formal request for a

waiver of service of process;21 however, Eastern Pacific refused the requested waiver.22

         On April 30, 2019, Plaintiff filed a motion for leave to take discovery only on the

“managing agent” issue as it related to Eastern Pacific’s original and amended Motions to

Dismiss for insufficiency of service of process under Rule 12(b)(5).23 The Court granted

Plaintiff’s motion for leave. 24 In this motion, Plaintiff did not request discovery with

respect to whether Eastern Pacific had local contacts or was transacting business in

Louisiana. After completing discovery on the managing agent issue, Plaintiff filed his

opposition to Eastern Pacific’s amended and restated Motion to Dismiss.25 On January

17, 2020, the Court issued an Order and Reasons, finding Plaintiff failed to establish

service on Eastern Pacific through service on Captain Bona was valid under Federal Rule




18 R. Doc. 69.
19 FED. R. CIV. P. 12(h).
20 R. Doc. 63 at p. 1.
21 R. Doc. 189-1.
22 R. Doc. 189-2.
23 R. Doc. 70-1 at 2.
24 R. Doc. 81.
25 R. Doc. 116.


                                              3
      Case 2:18-cv-13556-SM-KWR Document 196 Filed 08/10/21 Page 4 of 15




of Civil Procedure 4.26 Pursuant to Rule 4(m), the Court extended Plaintiff’s time to serve

Eastern Pacific to March 17, 2020.27

        On January 23, 2020, Plaintiff began the process of serving Eastern Pacific in

Singapore pursuant to a letter rogatory. 28 Plaintiff’s motion 29 for issuance of a letter

rogatory was granted by the Court on January 27, 2020. 30 Plaintiff requested an

exemplification certificate be issued by the Court in furtherance of internal service of

process, 31 which the Court issued on February 27, 2020. 32 The February 22, 2021,

Declaration of Nelson Tucker, CEO of Process Network Service, Inc., states the letters

rogatory were delivered to the United States Department of State on April 6, 2021, and

were received in Singapore on August 6, 2020. Tucker’s declaration further states the

letters rogatory have been delayed due to Covid-19 issues.33

        On March 9, 2020, Plaintiff petitioned the Court to grant him an extension of time

to effect foreign service of process in Singapore upon Eastern Pacific.34 Eastern Pacific

did not oppose the motion, and the Court granted the motion, giving Plaintiff until July

15, 2020, to serve Eastern Pacific.35 Plaintiff moved for a second extension of time,36 and




26 R. Doc. 122 at 15, 24.
27 Id. at 26.
28 R. Doc. 127-1 at 8 (“Plaintiff is complying fully with the Court’s January 17, 2020 Order that he undertake

prompt Rule 4 service upon EPS (in Singapore). He has requested Letters Rogatory (Rec. Docs. 123 and
126) and has asked the Clerk to issue Summons (Rec. Doc. 124).”).
29 R. Doc. 123. On January 24, 2020, Plaintiff filed an amended motion for issuance of a letter rogatory. R.

Doc. 126.
30 R. Doc. 130.
31 R. Doc. 135. Plaintiff asserted he sought an exemplification certificate “in furtherance of international

service of process as ordered by the Court’s January 17, 2020 Order and Reasons.” R. Doc. 135 at 1
(emphasis added). The Court did not order Plaintiff to serve Eastern Pacific but granted him an extension
of time for him to do so, if he desired.
32 R. Doc. 136.
33 R. Doc. 176-1 at p. 1–2.
34 R. Doc. 141.
35 R. Doc. 143.
36 R. Doc. 153.


                                                      4
      Case 2:18-cv-13556-SM-KWR Document 196 Filed 08/10/21 Page 5 of 15




the Court granted him until November 16, 2020, to serve Eastern Pacific. 37 Plaintiff

moved for a third extension of time,38 and the Court granted him until March 16, 2021, to

serve Eastern Pacific.39 On March 12, 2021, Plaintiff filed a motion for a fourth extension

of time to effect service.40 Tucker’s declaration was attached thereto.41 As to the process

of serving the letters rogatory, Tucker’s declaration states the “estimated time of

completion of service is June–July 2021; the estimated time of return of Proof of Service

is August–September 2021.”42 The Court therefore granted Plaintiff’s motion for a fourth

extension of time, giving Plaintiff until September 15, 2021, to serve Eastern Pacific.43 As

of this date, the Court has not received any further update with respect to service of

process through letters rogatory.

        On April 20, 2021, Plaintiff filed into the record his purported proof of service upon

Eastern Pacific—namely, an “Affidavit of Service Upon Defendant Eastern Pacific

Shipping PTE. LTD.” 44 The affidavit is made by Rafinyi Bin Ahlias (Mr. Ahlias), and

states, upon oath, that the affiant is a professional process server authorized to serve

process in Singapore. 45 The affidavit states Mr. Ahlias was instructed by Nadia Ui

Mhuimhneachain, Esq., a solicitor of the Singapore law firm, August Law Corporation, to

serve a summons, complaint, and civil cover sheet on Eastern Pacific, “pursuant to the

Singapore Companies Act, section 387 and Fed. R. Civ. P. 4(f)(2)(A).” 46 The affidavit

further states on Tuesday, April 13, 2021, Mr. Ahlias traveled to Eastern Pacific’s address


37 R. Doc. 156.
38 R. Doc. 173.
39 R. Doc. 174.
40 R. Doc. 176.
41 See R. Doc. 176-1.
42 Id. at p. 2.
43 R. Doc. 177.
44 R. Doc. 184.
45 Id. at p. 1.
46 Id.


                                              5
      Case 2:18-cv-13556-SM-KWR Document 196 Filed 08/10/21 Page 6 of 15




to serve the documents on Eastern Pacific.47 Eastern Pacific’s address was confirmed by

verifying Eastern Pacific’s Unique Entity Number with a registry maintained by the

Singapore Accounting and Corporate Regulatory Authority.48 The affidavit states upon

arriving at Eastern Pacific’s address, Mr. Ahlias met a woman named Dorinda, who was

the receptionist for Eastern Pacific, and he handed her the summons, complaint, and civil

cover sheet.49 Mr. Ahlias’s affidavit further states Dorinda “accepted and acknowledged

service, signing a copy of the Summons with the company stamp in the present case.”50

The affidavit ends with Mr. Ahlias’s statement that he “believe[s] service in this matter to

have been effected according to the laws of the Republic of Singapore for cases heard in

that jurisdiction, particularly Order 10 of the Singapore Rules of Court.”51

        In its pending “Motion to Disregard Attempt at Service of Process or to Dismiss

Pursuant to Fed. R. Civ. P. 12(b)(5),” 52 Eastern Pacific asks the Court to order that

Plaintiff’s attempt at personal service through Mr. Ahlias is insufficient, or, in the

alternative, to disregard the attempt at service.53

                                       LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(5) provides for dismissal of a claim if service

of process is not completed in the proper manner.54 Service is not completed in the proper

manner if not made in compliance with the requirements of Rule 4.55 “In the absence of

valid service of process, proceedings against a party are void.”56 When service of process


47 R. Doc. 184 at p. 2.
48 Id.
49 Id.
50 Id.
51 Id.
52 R. Doc. 187.
53 See R. Doc. 198 at p. 1.
54 See FED. R. CIV. P. 12(b)(5).
55 FED. R. CIV. P. 4.
56 Aetna Bus. Credit, Inc. v. Universal Decor & Interior Design, 635 F.2d 434, 435 (5th Cir. 1981).


                                                     6
      Case 2:18-cv-13556-SM-KWR Document 196 Filed 08/10/21 Page 7 of 15




is challenged, the serving party bears the burden of establishing, by a preponderance of

the evidence, that service was valid under Federal Rule of Civil Procedure 4.57 “The district

court enjoys a broad discretion in determining whether to dismiss an action for ineffective

service of process.”58

                                     LAW AND ANALYSIS

       Federal Rule of Civil Procedure 4(h) governs service of process on business entities

such as Eastern Pacific. Rule 4(h) provides, in pertinent part:

       (h) Unless federal law provides otherwise or the defendant’s waiver has
       been filed, a domestic or foreign corporation, or a partnership or other
       unincorporated association that is subject to suit under a common name,
       must be served:

               ...

               (2) at a place not within any judicial district of the United States, in
               any manner prescribed by Rule 4(f) for serving an individual, except
               personal delivery under (f)(2)(C)(i).59

Thus, under Rule 4(h)(2), service on a corporate defendant located outside the United

States is governed by Rule 4(f),which governs service on individuals located outside of the

United States. Rule 4(f) states:

       (f) Unless federal law provides otherwise, an individual—other than a
       minor, an incompetent person, or a person whose waiver has been filed—
       may be served at a place not within any judicial district of the United States:

               (1) by any internationally agreed means of service that is reasonably
               calculated to give notice, such as those authorized by the Hague
               Convention on the Service Abroad of Judicial and Extrajudicial
               Documents;

               (2) if there is no internationally agreed means, or if an international
               agreement allows but does not specify other means, by a method that
               is reasonably calculated to give notice:

57 Carimi v. Royal Caribbean Cruise Line, Inc., 959 F.2d 1344, 1346 (5th Cir. 1992). See also Sys. Signs

Supplies v. U.S. Dep't of Justice, 903 F.2d 1011, 1013 (5th Cir. 1990).
58 George v. United States Dep't of Labor, 788 F.2d 1115, 1115 (5th Cir. 1986).
59 FED. R. CIV. P. 4(h)(2).


                                                   7
      Case 2:18-cv-13556-SM-KWR Document 196 Filed 08/10/21 Page 8 of 15




                            (A) as prescribed by the foreign country’s law for service in
                            that country in an action in its courts of general jurisdiction;

                            (B) as the foreign authority directs in response to a letter
                            rogatory or letter of request; or

                            (C) unless prohibited by the foreign country’s law, by:

                                   (i) delivering a copy of the summons and of the
                                   complaint to the individual personally; or

                                   (ii) using any form of mail that the clerk addresses and
                                   sends to the individual and that requires a signed
                                   receipt; or

                  (3) by other means not prohibited by international agreement, as the
                  court orders.60

         In its motion to dismiss, Eastern Pacific argues Plaintiff’s attempt to serve Eastern

Pacific by personal delivery is invalid under Federal Rule of Civil Procedure 4(h)(2)

because it was made by personal delivery under Rule 4(f)(2)(C)(i).61 In his opposition,

Plaintiff argues Eastern Pacific “inaccurately asserts that the service of process upon it

was rendered by ‘personal delivery under (f)(2)(C)(i).’” 62 Instead, Plaintiff explains

Eastern Pacific was validly served under Rule 4(f)(2)(A) because “the Republic of

Singapore recognizes service of process upon a Singaporean corporation in the manner

used by [Plaintiff].”63 Plaintiff cites Order 65, rule 2A(2), of the Singapore Rules of Court

in support of his argument.64 Plaintiff argues Mr. Ahlias’s “hand delivery of summons and

complaint to an EPS employee at the registered headquarters of EPS in Singapore (who




60 FED. R. CIV. P. 4(f).
61 R. Doc. 187-1 at p. 1.
62 R. Doc. 189 at p. 2.
63 Id. at p. 3.
64 Id. at pp. 4–5.


                                                    8
      Case 2:18-cv-13556-SM-KWR Document 196 Filed 08/10/21 Page 9 of 15




accepted, acknowledged service and signed using an EPS stamp) is an effective method of

service and is authorized under [Singapore’s] Rules of Court.”65

        Portions of Rule 4(f) are inapplicable and may be quickly dispensed with.

Singapore is not a signatory to any international agreement on foreign service of process

such as the Hague Service Convention, 66 and, as a result, Rule 4(f)(1) is inapplicable.

Although this Court has issued a letter rogatory, Rule 4(f)(2)(B) does not apply because

the Court has heard no response from the Singaporean authorities, and Plaintiff is not, at

this time, relying on the letter rogatory to accomplish service on Eastern Pacific. Rule

4(h)(2) explicitly removes Rule 4(f)(2)(C)(i) as a basis for serving a corporation at a place

outside of the United States. Rule 4(f)(2)(C)(ii) is inapplicable because notice was not sent

by the clerk of the court using a form of mail requiring a signed receipt. Finally, Rule

4(f)(3) is inapplicable because Rule 4(f)(3) is prospective in nature, and the Court has not

issued an order for court-directed service under Rule 4(f)(3).67 Thus, for Plaintiff to have

properly served Eastern Pacific in this case, service must have been accomplished under

Rule 4(f)(2)(A).

        As explained above, Plaintiff does indeed rely on Rule 4(f)(2)(A). 68 Under rule

4(f)(2)(A), service of process on Eastern Pacific is valid if accomplished by a method



65 Id. at p. 5.
66  See the Hague Conference on Private International Law's list of signatories, accessible at
https://www.hcch.net/en/instruments/conventions/status-table/?cid=17.
67 The Fifth Circuit has not provided an instructive analysis of Rule 4(f)(3), but district courts “within the

Fifth Circuit have followed analyses provided by the Ninth and District of Columbia Circuits.” US Fire Pump
Co., LLC v. Alert Disaster Control (Middle E.) Ltd., No. CV 19-335-SDD-EWD, 2021 WL 296073, at *14
(M.D. La. Jan. 28, 2021). For Rule 4(f)(3) to be available to a plaintiff attempting to effect service, the
plaintiff “must obtain prior court approval for the alternative method of serving process.” Brockmeyer v.
May, 383 F.3d 798, 806 (9th Cir. 2004) District courts within Louisiana have treated Rule 4(f)(3) as
requiring prior court approval. See e.g., US Fire Pump, 2021 WL 296073 at *14 (deciding court-directed
service was proper and ordering plaintiff to serve defendant Allcorn through his United States-based
counsel); In re Chinese-Manufactured Drywall Prod. Liab. Litig., No. CV 09-02047, 2015 WL 13387769,
(E.D. La. Nov. 9, 2015) (same).
68 See R. Doc. 189; R. Doc. 195.


                                                      9
     Case 2:18-cv-13556-SM-KWR Document 196 Filed 08/10/21 Page 10 of 15




prescribed by the laws of Singapore “for service in that country in its courts of general

jurisdiction.”69 To aid the Court in interpreting and applying Singapore law, the Court

ordered Eastern Pacific to file a supplemental memorandum explaining “in detail the

proper method for Plaintiff to serve process on Eastern Pacific under the law of Singapore,

with citations and quotations of the law,” and identifying “any deficiencies in the method

used by the Plaintiff.” 70 In addition, the Court explicitly instructed Eastern pacific to

“address Plaintiff’s argument that service on Eastern Pacific was perfected under Rule

4(f)(2)(A).”71

        In its supplemental opposition, Eastern Pacific first argues that, because Plaintiff

“has utilized the Letter Rogatory method of service of process on Eastern Pacific, invoking

Rule 2 of Order 65 [of the] Singapore Rules of Court, Singapore law precludes attempted

service using any other method.”72 In his supplemental opposition, Plaintiff argues there

is no language in Order 65 of the Singapore Rules of Court providing that attempted use

of one method of service precludes use of a different method of service.73 The Court agrees

with Plaintiff; there is nothing in Order 65 which may be interpreted to preclude use of

service by personal delivery if a party attempts, unsuccessfully, to effect service through

letters rogatory. Order 65 of the Singapore Rules of Court provides, in pertinent part, as

follows:

        2.—
                 (1) This Rule applies in relation to the service of any process required
                 in connection with civil proceedings pending before a court or other
                 tribunal of a foreign country where a letter of request from such a
                 tribunal requesting service on a person in Singapore of any such

69 FED. R. CIV. P. 4(f)(2)(A).
70 R. Doc. 193.
71 Id.
72 R. Doc. 194 at p. 1.
73 R. Doc. 195 at p. 2.


                                                10
     Case 2:18-cv-13556-SM-KWR Document 196 Filed 08/10/21 Page 11 of 15




              process sent with the letter is received by the Minister and is sent by
              him to the Supreme Court with an intimation that it is desirable that
              effect should be given to the request.
              ...
       2A.—
              (1) Subject to Rule 3, this Rule applies in relation to the service of
              any process required in connection with civil proceedings pending
              before a court or other tribunal of a foreign country where Rule 2
              does not apply or is not invoked.
              (2) Service of any such process within Singapore may be effected by
              a method of service authorised by these Rules for the service of
              analogous process issued by the Court.74
Plaintiff does not argue the method used to serve process on Eastern Pacific was through

letters rogatory. As a result, “Rule 2 . . . is not invoked.”75 Rather, Plaintiff invokes and

relies on Rule 2A. According to the plain language of Order 65, Rule 2A “applies in relation

to the service of any process required in connection with civil proceedings pending before

a court or other tribunal of a foreign country where Rule 2 does not apply or is not

invoked.”76 Because Rule 2 is not invoked, Rule 2A applies, and service may be “effected

by a method of service authorised by [the Singapore Rules of Court] for the service of

analogous process issued by” the courts in Singapore.77 The Court now addresses whether

Plaintiff perfected service in a manner authorized by the Singapore Rules of Court.

       The method of service used by Plaintiff was personal delivery, specifically, leaving

a copy of the summons, complaint, and civil cover sheet at Eastern Pacific’s

headquarters.78 The Court must therefore determine whether this is a valid method of

serving process on a company in Singapore.


74  Singapore’s Rules of Court, Order 65, Rules 2, 2A. See https://sso.agc.gov.sg/SL/SCJA1969-
R5?DocDate=20200729&ProvIds=PO1-#PO1-
75 Id., Rule 2A(1).
76 Id., Rule 2A(1). (emphasis added)
77 Id., Rule 2A(2).
78 See R. Doc. 184; see also R. Doc. 69-4 at ¶¶ 1–2.


                                             11
     Case 2:18-cv-13556-SM-KWR Document 196 Filed 08/10/21 Page 12 of 15




        The Singapore Supreme Court clearly states that when effecting foreign service of

process in Singapore in accordance with Rule 2A of Order 65,

        such service must be effected in accordance with Orders 10 and 62 of the
        Rules of Court as well as paragraph 32 of the Supreme Court Practice
        Directions. If service is effected by private means (e.g. by a Singapore
        solicitor or a solicitor’s clerk or otherwise), the Registrar of the Supreme
        Court will not issue a certificate to certify the outcome of the attempts at
        service.79

In Singapore, legal proceedings “may be begun either by writ or by originating

summons.” 80 Order 10 provides originating process—meaning a writ or originating

summons—“must be served personally on each defendant.”81 Accordingly, Singapore law

requires personal delivery of a summons or writ.82

        Order 62 provides personal service of a document is effected by leaving it with the

person to be served.83 As to service on companies, § 387 of the Singapore Companies Act

provides “[a] document may be served on a company by leaving it at or sending it by

registered post to the registered office of the company.”84 Service on a company is also

sufficient if made at the company’s principal place of business.85 Before delivering the

summons and complaint to Eastern Pacific’s address in Singapore, the address for

Eastern Pacific was confirmed with a registry maintained by the Singapore Accounting


79 See “Service of Documents” at https://www.supremecourt.gov.sg/services/court-services/service-of-

documents
80 See also Singapore’s Rules of Court, Order 5, Rule 1.
81 Id., Order 10, Rule 1. See https://sso.agc.gov.sg/SL/SCJA1969-

R5?DocDate=20210621&ProvIds=PO10-&ViewType=Advance&Phrase=process+server&WiAl=1#PO10-
82 Id., Order 5, Rule 1 (stating that “proceedings may be begun either by writ or by originating summons.”)
83 Id., Order 62, Rule 3.
84 Singapore Companies Act § 387. See https://sso.agc.gov.sg/Act/CoA1967?ProvIds=P1XII-#pr387-. See

also Loong Tse Chuan et al., Litigation and Enforcement in Singapore: Overview, PRACTICAL LAW,
SINGAPORE (April 2021) (“As a general rule, the originating process must be served personally to be effective,
unless the parties mutually agree to an alternative method of service. . . . Where the defendant is a company,
service can be effected by leaving a copy of the originating process at, or sending it by registered post to, the
registered address of the company.”)
85 See     Alphomega Research Group Ltd v. Nanyang Law LLC [2010] SGHC 133. See
https://www.supremecourt.gov.sg/docs/default-source/module-document/judgement/2010-sghc-
133.pdf

                                                       12
     Case 2:18-cv-13556-SM-KWR Document 196 Filed 08/10/21 Page 13 of 15




and Corporate Regulatory Authority.86 In addition, an affidavit of a director of Eastern

Pacific also confirms that the address in question is Eastern Pacific’s headquarters. 87

There being no assertion to the contrary, the Court finds Plaintiff complied with § 387 of

the Singapore Companies Act.

        Rule 2(1) of Order 62 provides personal service “must be effected by a process

server of the Court or by a solicitor or a solicitor’s clerk whose name and particulars have

been notified to the Registrar for this purpose.”88 Paragraph 32 of the Singapore Supreme

Court Practice Directions draws the attention of solicitors to Order 62, Rule 2(1) of the

Singapore Rules of Court. Paragraph 32 gives instructions to solicitors for notifying the

Legal Registry of the Supreme Court of the “particulars of such clerks who have been

authorized by the solicitor to serve processes and documents (‘authorized process

servers’) by submitting a request to authorize through the Electronic Filing Service.”

        Eastern Pacific argues in its supplemental memorandum that service was not valid

because “there is no indication that Singapore law authorized the process server used.”89

Specifically, Eastern Pacific argues service was not perfected under Rule 4(f)(2)(A)

because there is no confirmation in the service affidavit of Mr. Ahlias that he was a process

server of the Supreme Court of Singapore “or that the Duty Registrar of the Supreme

Court of Singapore had approved [him].”90 Eastern Pacific’s argument ignores the sworn

statements in Mr. Ahlias’s affidavit that Mr. Ahlias was authorized to serve process in

Singapore and that he acted on the instruction of Ms. Mhuimhneachain, a Singaporean




86 R. Doc. 195 at p. 5; R. Doc. 184 at p. 2.
87 R. Doc. 69-4 at ¶¶ 1–2.
88 Singapore’s Rules of Court, Order 62, Rule 2(1).
89 R. Doc. 194 at p. 5.
90 Id. at p. 4.


                                                      13
     Case 2:18-cv-13556-SM-KWR Document 196 Filed 08/10/21 Page 14 of 15




solicitor of the August Law Corporation.91 “A signed return of service constitutes prima

facie evidence of valid service, which can be overcome only by strong and convincing

evidence.”92 Because the service affidavit was signed, it constitutes prima facie evidence

of valid service, and in this case, it is prima facie evidence of the fact that Mr. Ahlias is

authorized to serve process in Singapore, and that he acted at the direction of a

Singaporean Solicitor. Eastern Pacific has submitted no evidence to suggest Mr. Ahlias is

not authorized to serve process in Singapore. The Court finds the method used by Plaintiff

to serve Eastern Pacific was valid under Singapore law.93

        The final argument lodged by Eastern Pacific in its supplemental memorandum is

that service was invalid under Rule 4(h)(2) because Rule 4(h)(2) prohibits service of

process by the method of personal delivery. 94 The Court does not agree with Eastern

Pacific’s interpretation of Rule 4(h)(2). Rule 4(h)(2) explicitly prohibits service of process

by “personal delivery under (f)(2)(C)(i).”95 The proviso in Rule 4(h)(2) does not apply in

this case because personal delivery was made under Rule 4(f)(2)(A), not under rule

4(f)(2)(C)(i). Rule 4(h)(2) does not prohibit personal delivery under Rule 4(f)(2)(A).96




91 R. Doc. 184 at p. 1.
92 People’s United Equip. Fin. Corp. v. Hartmann, 447 F. App’x 522, 524 (5th Cir. 2011).
93 See also US Fire Pump Co., LLC v. Alert Disaster Control (Middle E.) Ltd., No. CV 19-335, 2021 WL
296073, at *13 (M.D. La. Jan. 28, 2021) (finding that defendant was properly served at its headquarters in
Singapore because “Singapore law authorizes service of process by leaving a copy of the document at the
registered or principal office of the corporation. Plaintiff has filed the affidavit of its Singapore process
server who attests that he served Alert Asia in the above manner.”)
94 R. Doc. 194 at p. 5.
95 FED. R. CIV. P. 4(h)(2). (emphasis added)
96 See David D. Siegel, The New (Dec. 1, 1993) Rule 4 of the Federal Rules of Civil Procedure: Changes in

Summons Service and Personal Jurisdiction, 151 F.R.D. 441, 463 (1994) (noting that pursuant to Rule
4(h)(2), for personal delivery to a corporate defendant at a place not within the United States to be a valid
method of service, “it will have to find authorization outside of clause (C)(i).” In this case, outside
authorization is found in the laws of Singapore.

                                                     14
        Case 2:18-cv-13556-SM-KWR Document 196 Filed 08/10/21 Page 15 of 15




           In sum, the Court finds Eastern Pacific was properly served at its headquarters in

Singapore, in a manner consistent with Singapore law and with Federal Rules of Civil

Procedure 4(h)(2) and 4(f)(2)(A).

                                        CONCLUSION

           IT IS ORDERED that Eastern Pacific’s Motion to Dismiss for Insufficient Service

of Process97 is DENIED.

           The Court’s case manager will contact the parties to set a scheduling conference.

           Eastern Pacific’s responsive pleading must be served within fourteen days of this

Order.98

           New Orleans, Louisiana, this 10th day of August, 2021.


                                             ______________________ _________
                                                      SUSIE MORGAN
                                               UNITED STATES DISTRICT JUDGE




97   R. Doc. 187.
98   See Fed. R. Civ. P. 12(a)(4)(A).

                                               15
